Fisi-i, C. J., and Beck, J.
We concur in the judgment of reversal, but are of the opinion that where a vendor, under a written contract, sells real and personal property, and the vendee stipulates in the contract that he will pay the purchase-price partly in cash, and give his notes for the balance, maturing at different times, bearing interest from the date of the sale, and the vendor executes and delivers to the vendee a warranty deed to the realty and a bill of sale to the personalty, there being a further stipulation in the contract that the vendor shall have the right to remain in possession of the property free of rent for a given time, and the purchaser, 'after accepting the deed and bill of sale, refuses to make the stipulated cash payment and to give his notes for the balance of the purchase-price, the vendor, upon such repudiation of his obligations by the vendee, may sue at once for the entire purchase-price of the property.